Citation Nr: 0400535	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-18 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
cervical strain with headaches and cervical radiculopathy.  

2.  Entitlement to an effective date earlier than August 14, 
2000, for the award of a 20 percent evaluation for cervical 
strain with headaches and cervical radiculopathy.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from January 1986 to March 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Board notes that the April 2001 rating 
decision awarded an increased evaluation, from 10 to 20 
percent, for cervical strain with headaches and cervical 
radiculopathy, effective August 14, 2000.  The veteran 
subsequently perfected an appeal regarding the disability 
rating and the effective date assigned.

In October 2002, the veteran requested a hearing before a 
Member of the Board at the RO.  A hearing was scheduled in 
January 2003, but the veteran failed to appear.


FINDINGS OF FACT

1.  The veteran's cervical strain with headaches and cervical 
radiculopathy is productive of no more than moderate 
impairment and mild muscle spasm, with no additional 
functional loss due to pain or other pathology.

2.  On March 22, 1991, the veteran filed his claim for 
service connection for cervical spine injury with headaches; 
the claim was granted by the RO in a June 1991 rating 
decision, which awarded a 10 percent disability evaluation, 
effective from March 2, 1991, the day after his separation 
from active service.

3.  On August 14, 2000, the RO received a written statement 
from the veteran in which he requested re-evaluation of his 
service-connected cervical strain with headaches and cervical 
radiculopathy.  In the April 2001 rating decision, the RO 
granted a 20 percent disability evaluation for cervical 
strain with headaches and cervical radiculopathy, effective 
from August 14, 2000.

4.  In June 2001, the veteran submitted written disagreement 
with the effective date of the assigned 20 percent rating for 
cervical strain with headaches and cervical radiculopathy.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for cervical strain with headaches and cervical radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5295 (2003).  

2.  The criteria for an effective date for an increased 
rating to 20 percent for cervical strain with headaches and 
cervical radiculopathy, prior to August 14, 2000, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the August 
2002 Statement of the Case (SOC), a January 2001 letter, and 
associated correspondence issued since the appellant filed 
his claim, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims in the SOC issued in 
August 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in the August 2002 SOC.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held a new 
regulation codified at 38 C.F.R.§ 3.159(b)(1) to be invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  But see Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. §§ 5102, 5103).

In the present case, the January 2001 correspondence informed 
the appellant of the types of evidence which would be 
necessary to substantiate his claim, and the RO obtained 
certain medical records pertinent to the appellant's claim.  
The additional evidence was duly considered by the RO when it 
issued the August 2002 SOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the VCAA requirements have been fulfilled.  The Board finds 
that no useful purpose would be served in remanding this 
matter for more development or procedural steps.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
United States Court of Appeals for Veterans Claims (Court)  
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Factual Background 

The record reflects that the veteran's claim for service 
connection and compensation for cervical strain with 
headaches was filed in March 1991, the month in which he was 
discharged from the Navy.  

A review of the service medical records discloses that the 
veteran suffered a severe cervical strain when he was rear-
ended in a motor vehicle accident in January 1989.  The 
veteran was subsequently released from service due to 
cervical spine injury, with consistent complaints of 
headaches and possible right carpal tunnel syndrome versus 
cervical paresthesia.  

The veteran was accorded a VA examination in April 1991.  
Clinical evaluation of the neck revealed mild crepitus on 
rotation but full range of motion and no tenderness, redness, 
swelling, or other acute changes.  X-rays of the cervical 
spine revealed questionable slight intervertebral disk space 
narrowing at C6-7 in otherwise negative examination of the 
cervical spine.  The assessment was cervical spine and low 
back strain and chronic low-grade discomfort. 

In a June 1991 rating decision, the RO granted the veteran's 
claim of service connection for cervical strain with 
headaches and cervical radiculopathy, and awarded a 10 
percent disability evaluation, effective from March 2, 1991 
(his discharge date was March 1, 1991).

In August 2000, the veteran submitted a written statement; 
wherein he stated desired to reopen his claim for his 
service-connected disability.  

Unsigned private medical records dated in August 1991 show 
that the veteran was treated conservatively with physical 
therapy for his cervical strain.  The examination revealed 
full range of motion of the neck.  The motor examination 
appeared intact in the upper extremities.  There was 
tenderness on palpation about the right trapezius, base of 
the neck on the right side, over towards the right shoulder.  

The veteran was accorded a VA cervical spine examination in 
November 2000.  He complained of constant pain in the 
cervical region.  Range of motion of the neck was as follows: 
flexion was to 60 degrees; extension was to 30 degrees; 
lateral flexion was to 30 degrees, bilaterally; and rotation 
was to 30 degrees.  There was mild spasm of the rhomboid on 
the right side with some spasm of the levator scapulae.  Mid 
thoracic mild spasms were also noticed paravertebrally.  The 
diagnosis was mild restriction of cervical spine movements.  
X-rays of the cervical spine revealed small degenerative 
osteophytes mild dextroscolions.  The electromyography 
revealed chronic C6 level denervation on left pronator 
needle.  

In February 2001, the veteran discussed medical treatment 
that he received during service from private physicians, but 
failed to provide signed releases or the actual treatment 
records.  

In an April 2001, rating decision, the RO granted a 20 
percent disability evaluation for cervical strain with 
headaches and cervical radiculopathy, and made that 
evaluation effective from August 14, 2000.

In June 2001, the veteran submitted written disagreement as 
to the effective date of the assigned 20 percent rating for 
cervical strain with headaches and cervical radiculopathy. 


III.  Entitlement to an Increased Evaluation for Cervical 
Strain

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The veteran's service-connected cervical strain with 
headaches and cervical radiculopathy is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5299-5295.  The veteran essentially asserts that 
his service-connected cervical strain disability is more 
disabling than that shown under the criteria for a 20 percent 
evaluation.

Under DC 5295, a 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
In cases involving Diagnostic Code 5295, VA must determine 
whether there is muscle spasm or comparable pathology.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

When a condition not specifically listed in the Rating 
Schedule is encountered, it is permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20.


The Board is aware that there are specific diagnostic codes 
pertaining to ratings of the cervical spine, i.e., DCs 5287 
and 5290, and has considered whether the veteran's cervical 
strain disability is more appropriately rated under the 
currently applied criteria of DC 5295.  The RO has chosen to 
evaluate the veteran's cervical strain disability analogous 
to lumbosacral strain, on the basis that his muscular spasm 
symptoms more closely approximate the criteria than for 
limitation of motion alone.  In this regard, Board agrees 
with the RO's analysis and conclusion that the service-
connected cervical strain is more appropriately rated under 
DC 5295.  

The Court of Appeals for Veterans Claims has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based upon 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 
(1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to the rating criteria pertaining to lumbosacral 
strain (discussed above), the relevant evidence is as 
follows.  The most recent VA examination revealed the veteran 
as having 60 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and 30 degrees of rotation.  
There was mild spasm of the rhomboid on the right side with 
also some spasm of the levator scapulae.  

There is no evidence which shows a listing of the whole spine 
to the opposite side, or a positive Goldthwaite's sign.  
Further, there is no evidence showing that the veteran has 
abnormal mobility on forced motion.  Thus, the criteria for a 
higher rating, to 40 percent, under Diagnostic Code 5295 are 
not met.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(Board may only consider those factors included in the rating 
criteria provided by regulations for rating that disability).

Despite the veteran's assertions to the contrary, there is no 
objective evidence that pain on use or during flare-ups 
results in more than moderate limitation of motion of the 
cervical spine, and thus an evaluation higher than the 
current 20 percent rating may not be assigned under 
Diagnostic Code 5290.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board, in reaching the conclusions above, has considered 
the veteran's written statements.  However, while a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity is not probative evidence because only 
someone medically qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence regarding medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  The Board concludes that 
the preponderance of the evidence is against the claim for a 
higher evaluation.

In addition to an evaluation under the Rating Schedule, the 
Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  
If the question of an extraschedular rating is raised by the 
record or the veteran before the Board, the correct course of 
action is for the Board to raise the issue and remand the 
matter for a decision in the first instance by the RO, which 
has the delegated authority to assign such a rating in the 
first instance, pursuant to 38 C.F.R. § 3.321.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).

In this case, the veteran has not explicitly raised a claim 
of entitlement to an extraschedular rating.  However, in the 
statement of the case issued in August 2002, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected cervical strain disability.  
Since this matter has been adjudicated by the RO, the Board 
will, accordingly, address the provisions of 38 C.F.R. § 
3.321.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).

In the present case, the veteran's service-connected cervical 
strain with headaches and cervical radiculopathy is not shown 
to have required frequent periods of hospitalization.  
Moreover, there is no evidence of record showing that the 
disability is productive of marked interference with his 
ability to maintain employment.  Accordingly, the Board finds 
that further consideration of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

IV.  Earlier Effective Date for Increased Rating for Cervical 
Strain 

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based upon an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2003).  In the case of claims for increased 
evaluations, the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later, except 
as provided in paragraph two.  38 C.F.R. § 3.400(o)(1).  In a 
claim for disability compensation, the effective date can be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  
Thus, in cases where the increase in disability precedes the 
date of claim, section 3.400(o)(2) potentially applies, 
rather than paragraph one of that section.  Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997).

The veteran is seeking an earlier effective date for the 20 
percent rating assigned by the RO in June 2001.  In essence, 
he contends that he should be granted an effective date of 
March 2, 1991, as this is the effective date of his initial 
grant of service connection.  He believes that his symptoms 
were of sufficient severity to warrant a 20 percent 
evaluation since 1991, and that therefore the effective date 
of the evaluation of 20 percent should be made retroactive to 
that date.

The Board notes that the veteran was awarded service 
connection for a cervical strain with headaches and cervical 
radiculopathy, and assigned a 10 percent evaluation, in a 
June 1991 rating decision.  He was informed of that decision 
in a letter dated June 28, 1991.  In that letter, he was 
advised that his cervical strain with headaches and cervical 
radiculopathy was service-connected at the 10 percent 
disabling rate.  

Applying the law and regulations to the case at hand, the 
Board notes that the veteran has contended that his increased 
evaluation should be granted from 1991, when he was 
discharged from service.  However, the Board observes that he 
did not appeal the June 1991 rating decision.  Accordingly, 
by operation of law, that decision became final.  It was the 
veteran's August 2000 claim for increase that ultimately led 
to the April 2001 rating action, in which the 20 percent 
disability rating was granted effective from August 14, 2000.  
Under the law, the earliest proper effective date would have 
been that same date, as there is no medical evidence of 
record to demonstrate that the veteran's increase in 
disability occurred within one year prior to the receipt of 
his increased-rating claim on August 14, 2000.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400; see Harper v. Brown, supra.

Accordingly, the Board concludes that there is no basis upon 
which to establish an effective date for the 20 percent 
rating for cervical strain with headaches and cervical 
radiculopathy, any earlier than that which has been currently 
assigned, i.e., August 14, 2000.

The Board wishes to note that we are not unsympathetic to the 
appellant, who clearly believes that benefits to which he is 
rightfully entitled are being denied due to mere legal 
technicalities.  However, the Board is bound by the law, and 
our decision is dictated by the relevant law and regulations.  
Furthermore, the Board is without authority to grant benefits 
simply because such a result may be deemed to be 
"equitable."  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board concludes that the preponderance of the 
evidence is against the assignment of an effective date prior 
to August 14, 2000, for the RO's grant of a 20 percent 
evaluation for cervical strain with headaches and cervical 
radiculopathy.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to a rating in excess of 20 percent for cervical 
strain with headaches and cervical radiculopathy is denied.  

Entitlement to an effective date earlier than August 14, 
2000, for the award of a 20 percent evaluation for cervical 
strain with headaches and cervical radiculopathy is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



